AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                v.                                                         (For Offenses Committed On or After November 1, 1987)


                       Jaime Ramirez-Reyes                                                 Case Number: 2: 19-mj-8681

                                                                                           Jo Anne Tyrell
                                                                                           Defendant's Attorney


REGISTRATION NO. 64327408
THE DEFENDANT:
                                          ___ ________________________
 IZI pleaded guilty to count(s) 1 of Complaint             __.;;._




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                       Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                              1

 D The defendant has been found not guilty on count(s)
                                                                                       ------------------~

 D Count(s)                                                                                 dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               -~ TIME SERVED                                           D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                    Wednesday, March 13, 2019
                                    7---=.r.:==:-:ti:--l--E.
                                                          -.--_-----i ate of Imposition of Sentence
                                                                     0
Received      ---'"--+----+--~R 1-3- 2019
              DUSM
                                            ll    ~   l•



                                                                          I            0 ORABLE RUTH B       EZ MONTENEGRO
                                                                                      UNITED STATES MAGISTRATE JUDGE
                               I      CL~ Lh lJ'.· c}::-, rpc r courn
                              1,"'.'?U' ·-j,~HJ Lli.:) f ti~Of.: CAL'!"ORNIA
                              L;.                          ~             LJ[f::iury


Clerk's Office Copy                                                                                                                     2: l 9-mj-8681
